    Case 1:18-bk-11577-SDR        Doc 48 Filed 04/25/19 Entered 04/25/19 09:05:17                Desc
                                            Page 1 of 2
                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF TENNESSEE

In re:                                                              Chapter 13
PEYTON ROBERT HARRIS
       Debtor(s)                                                    Case No. 18-11577 SDR

                          MOTION TO DISMISS AND NOTICE OF HEARING

                                          NOTICE OF HEARING
Notice is hereby given that:

A hearing will be held on the Motion to Dismiss on May 23, 2019, at 1:00 P.M. in Courtroom A, located at
Historic U.S. Courthouse, 31 East 11th Street, Chattanooga, TN 37402.

Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if
you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.

If you do not want the court to grant the relief requested, you or your attorney must attend this hearing. If
you do not attend the hearing, the court may decide that you do not oppose the relief sought in the motion
and may enter an order granting that relief.

       Comes Kara L. West, Trustee, pursuant to 11 U.S.C. § 1307 and moves that this case be dismissed.
The Trustee would respectfully show unto the Court that the Debtor(s) are in material default with respect to
the terms of the confirmed plan because plan payments to the Trustee have not been made as proposed.
The Trustee’s records indicate that:

X      As of April 25, 2019, the Debtor(s) plan payments from 3/1/19 to 4/26/19 are in arrears $4,250.00.
X      As of April 25, 2019, the Debtor(s) has/have failed to make payments under the terms of the
       confirmed plan.

                                             s/ Kara L. West
                                             Kara L. West (TN No. 25744)
                                             Chapter 13 Standing Trustee
                                             PO Box 511
                                             Chattanooga, TN 37401
                                             (423) 265-2261

                                      CERTIFICATE OF SERVICE


I hereby certify that on April 25, 2019, a copy of the Trustee’s Motion to Dismiss and Notice of Hearing
was served on those listed below as indicated:

Via electronic case noticing:

BRENT JAMES – ECF
US Trustee – ECF
Bankruptcy Court – ECF
Via U.S. 1:18-bk-11577-SDR
  Case   First Class mail, postage prepaid,
                                 Doc        to the04/25/19
                                     48 Filed      following entities
                                                             Enteredat04/25/19
                                                                       the addresses listed: Desc
                                                                               09:05:17
                                             Page 2 of 2
PEYTON ROBERT HARRIS
1165 FRANCIS SPRING ROAD
JASPER, TN 37347

                                           s/ Kara L. West w/permission by ARR (50)
                                           Chapter 13 Trustee
                                           P.O. Box 511
                                           Chattanooga, TN 37401-0511
                                           (423) 265-2261
